  8:06-cr-00202-LSC-TDT Doc # 190 Filed: 08/31/20 Page 1 of 4 - Page ID # 1346




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                       Plaintiff,                                        8:06CR202

        vs.
                                                                   MEMORANDUM
ANTHONY BIRDINE,                                                    AND ORDER

                       Defendant.


       This matter is before the Court on remand from the U.S. Court of Appeals for the

Eighth Circuit. See United States v. Birdine, 962 F.3d 1032 (8th Cir. 2020).

       On April 3, 2019, this Court denied Birdine’s motion for a reduction in his sentence

pursuant to the Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372 (2010),

which reduced the penalties for certain crack cocaine offenses, and the First Step Act,

Pub. L. No. 115-391, 132 Stat. 5194 (2018), which permits but does not require

sentencing judges to reduce sentences imposed prior to effective date of the Fair

Sentencing Act. This Court’s conclusion that Birdine was not eligible for relief under the

First Step Act was erroneous in view of the Circuit’s later decision in United States v.

McDonald, 944 F.3d 769 (8th Cir. 2019), holding that ‘[t]he First Step Act applies to

offenses, not [relevant] conduct, see First Step Act § 404(a), and it is [defendant’s] statute

of conviction that determines his eligibility for relief.” Id. at 772.

       Defendant Anthony Birdine was sentenced on February 12, 2007, to a term of life

imprisonment on Count I of the Superseding Indictment (Conspiracy to Distribute or

Possess with Intent to Distribute 50 grams or more of Cocaine Base), and 360 months

each, concurrent, on Counts II and III (Distribution of Cocaine Base), and IV (Possession
 8:06-cr-00202-LSC-TDT Doc # 190 Filed: 08/31/20 Page 2 of 4 - Page ID # 1347




with Intent to Distribute Cocaine Base). He was held responsible for at least six kilograms

of cocaine base, and his life sentence on Count I was mandated by 21 U.S.C. § 841(b)(1)

and § 851, because of his prior convictions for felony drug offenses. He appealed, and

his convictions and sentences were affirmed. See United States v. Birdine, 515 F.3d 842

(8th Cir. 2008).

       As the Circuit Court noted in its recent opinion:

       Because Birdine was indicted and convicted for only fifty grams for cocaine
       base, under the reasoning in McDonald, Birdine’s Count I must now be
       considered a “B felony” under 21 U.S.C. § 841(b)(1)(B)(iii) (involving at least
       twenty-eight grams of cocaine base), and Birdine avoids the mandatory life
       sentence that was imposed in 2007 as an “A felony” under § 841(b)(1)(A).
       As a “B felony,” and because Birdine still has a prior felony drug offense
       conviction, the statutory sentencing range is “not . . . less than10 years and
       not more than life imprisonment.” 21 U.S.C. § 841(b)(1)(B)(iii). Thus, while
       Birdine is still subject to a possible life sentence on Count I, it is no longer
       mandatory.

Birdine, 962 F.3d at 1034 (footnote omitted).

       Birdine’s new sentencing range under the U.S. Sentencing Guidelines is 324 to

405 months on Count I and 324 to 360 months on Counts II – IV. See Revised Retroactive

Sentencing Worksheet, ECF No. 185. Birdine seeks a reduction of his sentences to 324

months on all Counts, to run concurrently. The Government opposes any sentence

reduction, noting Birdine’s extensive criminal history and the vast scope of the drug

conspiracy.

       When exercising its discretion to reduce a sentence pursuant to the First Step Act

and the Fair Sentencing Act—or to decline to do so—the Court may consider several

equities. First, it is logical to infer that the Government would have charged Birdine in

Count I with conspiracy to distribute 280 grams or more of a mixture of substance


                                              2
 8:06-cr-00202-LSC-TDT Doc # 190 Filed: 08/31/20 Page 3 of 4 - Page ID # 1348




containing cocaine base, under § 841(b)(1)(A), if the statute had been so worded at the

time. With a conviction under § 841(b)(1)(A) in 2007, and his prior felony drug convictions,

a life sentence would have been mandated, and the First Step Act would provide him with

no relief.1 Second, it must be recognized that in passing the Fair Sentencing Act and

First Step Act, congress intended to diminish sentencing disparities for crack cocaine and

powder cocaine offenses. Third, had this Court had the option to sentence Birdine within

the newly calculated Guideline ranges in 2007, the Court would not have imposed a life

sentence.    Nor would the Court have imposed sentences at the lowest end of the

Guideline ranges. Birdine’s criminal history is extensive. The overarching sentencing

factor under 18 U.S.C. § 3553(a) would have been the protection of the public through

the isolation and incapacitation of Birdine. That said, his efforts to attain an education

and vocational skills while incarcerated are commendable, and although his disciplinary

record in the Bureau of Prisons is not perfect, it is not egregious.

        The Court will exercise its discretion under the First Step Act to reduce Birdine’s

sentence on Count I of the Indictment to a term of 360 months incarceration. All the other

terms and conditions of the original Judgment and Commitment Order will remain the

same.

        IT IS ORDERED:

        1. The Defendant Anthony Birdine’s term of incarceration on Count I of the
            Superseding Indictment is reduced from life to 360 months, and all other
            terms and conditions in the original Judgment and Commitment Order, ECF
            No. 88, will remain unchanged; and


        1 Section 401 of the First Step Act lowered the mandatory life sentence in 21 U.S.C. §
402(a)(2)(A)(ii) to a sentence of not less than 25 years, but is not retroactive.

                                              3
8:06-cr-00202-LSC-TDT Doc # 190 Filed: 08/31/20 Page 4 of 4 - Page ID # 1349




    2. A new Judgment and Commitment Order will be issued.


    Dated this 31st day of August 2020.
                                              BY THE COURT:
                                              s/Laurie Smith Camp
                                              Senior United States District Judge




                                          4
